Citation Nr: 0101970	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  94-36 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability 
secondary to service connected residuals of shell fragment 
wounds to the left knee and upper leg.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis secondary 
to service connected residuals of shell fragment wounds to 
the left knee and upper leg.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for epidermal cysts (on 
a direct basis).

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
left hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1967 until May 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran's representative in the November 2000 written 
brief presentation included arguments regarding issues of 
entitlement to service connection for residuals of shell 
fragment wounds to the face and a skin disorder due to Agent 
Orange exposure, as well as an increased rating for the 
residuals of a shell fragment wound to the left knee and 
upper leg.  

While these issues were originally on appeal, in January 2000 
the Board denied service connection for the residuals of 
shell fragment wounds to the face and an increased rating for 
the residuals of a shell fragment wound to the left knee and 
upper leg.  It is pointed out that this decision is final.  

The January 2000 Board decision also found the issue for 
service connection for a skin disorder due to Agent Orange 
exposure to be not well grounded.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
Section 7 of the Act, a claim that was denied or dismissed 
between July 14, 1999, and November 9, 2000, on the basis 
that the claim was not well grounded should be readjudicated.  
Accordingly, the Board refers this issue to the RO for such 
readjudication and any other appropriate action.  


FINDINGS OF FACT

1.  In February 1997, the Board determined that the veteran 
had not submitted new and material evidence to reopen a claim 
for service connection for the residuals of a left hand 
injury, and denied service connection for left shoulder and 
back disabilities, general arthritis, and epidermal cysts (on 
a direct basis).

2.  Evidence submitted since the February 1997 Board decision 
concerning the claims for service connection for a left 
shoulder disability, a back disability, general arthritis, 
and epidermal cysts (on a direct basis) either does not bear 
directly and substantially upon the specific matter under 
consideration, or is cumulative or redundant, or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  The additional documentation received concerning a left 
hand disability since the Board's February 1997 decision, 
when viewed in context with all the evidence, is relevant and 
probative and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The evidence received since the Board's February 1997 
denial of service connection for a left shoulder disability, 
a back disability, general arthritis, and epidermal cysts (on 
a direct basis), is not new and material, and the veteran's 
claims for benefits have not been reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100 
(2000).

2.  The evidence received since the Board's February 1997 
denial of service connection for the residuals of a left hand 
injury constitutes new and material evidence sufficient to 
reopen the veteran's claim for service connection for that 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In a February 1997 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for the residuals of a left 
hand injury, and denied service connection for general 
arthritis, a left shoulder disability, a chronic back 
disability and epidermal cysts (on a direct basis).  As such, 
the veteran's claims may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In its February 1997 decision, the Board noted that the 
veteran had not submitted evidence of current left hand 
disability or evidence that a left hand disability was 
related to service.  The Board also pointed out that the 
record did not contain medical evidence of general arthritis 
or a left shoulder disability.  Further, there was no 
evidence of treatment, complaints or diagnosis of epidermal 
cysts during service.  Furthermore, there was not a medical 
nexus between military service and either epidermal cysts or 
a chronic back disability.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prove[Es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

Records submitted after the February 1997 Board decision 
include written statements of the veteran, duplicate copies 
of private and VA medical records, as well as more current 
private and VA clinical records.  

II.  Left Shoulder, Back, 
General Arthritis, and Epidermal Cysts

After a review of the record, in regards to the claims of 
service connection for general arthritis, a left shoulder 
disability, a chronic back disability and epidermal cysts (on 
a direct basis), the Board concludes that this evidence is 
not new and material.  Accordingly, these claim are not 
reopened.  

The veteran's written statements regarding his disorders 
basically recount his earlier statements.  They are in 
essence cumulative and redundant.  The veteran continues to 
suggest that there is a relationship between his disorders 
and military service.  However, it should be pointed out that 
the record does not contain any medical statements or 
opinions regarding a nexus between any of the claimed 
disorders and military service.  Furthermore, there are no 
contemporaneous references to a chronic left shoulder 
disability. 

The Board also considered the duplicate copies of medical 
records.  Duplicate copies of records previously considered, 
such as the copies of medical records, are not considered 
"new" evidence.  As they have been previously considered, 
they do not add to the evidentiary picture.  

The additional clinical records simply show that the veteran 
is receiving treatment for chronic various disabilities.  
Although this medical evidence is new, and reports current 
diagnoses, this additional documentation solely addresses the 
veteran's current medical condition, without commenting on 
the etiology of the claimed disorders.  Not only do the 
clinical records pertain to treatment provided years after 
separation from active service, this evidence does not 
address or contradict the reasoning offered in support of the 
prior decision.  It has no bearing on the issue of service 
incurrence and therefore, is not material.  See Shoop v. 
Derwinski, 3 Vet. App. 45, 47 (1992).

As none of the evidence added to the record since the Board's 
1997 decision, either by itself or in the context of all the 
evidence, both old and new, is competent medical evidence 
reflecting either the existence of a claimed disability or a 
nexus between the claimed disorders and military service, the 
Board concludes that this evidence does not constitute new 
and material evidence sufficient to reopen the claims for 
service connection.

III.  Left hand Injury

In regard to the claim for service connection for the 
residuals of a left hand injury, applying the above analysis 
to the evidence submitted since the last final decision, the 
Board finds that the VA clinical records are new and material 
and require reopening of the veteran's claim.  In particular, 
a May 1994 VA X-ray examination report not previously of 
record shows the presence of radial densities in the left 
hand.  The Board finds that this clinical finding is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  Therefore, it is concluded 
that the veteran's claim has been effectively reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Hodge, 155 F.3d at 
1359, 1363.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for general 
arthritis, a left shoulder disability, a chronic back 
disability and epidermal cysts (on a direct basis), the 
benefits sought on appeal are denied.

To the extent that evidence submitted since the February 1997 
Board decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for the residuals of a left hand injury, the 
appeal is granted.


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for the residuals of a left hand injury.  In light 
of the decision cited above, the issue concerning service 
connection for the residuals of a left hand injury should be 
reviewed on a de novo basis.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As noted above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Under the terms of the 
Act and Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
the RO should apply the provisions of the Act to this current 
claim.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should consider the veteran's 
reopened claim for service connection for 
the residuals of a left hand injury on a 
de novo basis.  

2.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

